DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 8, 14, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-13, 15, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US Pub No. 2015/0138818) and Davis (US pub No. 2017/0247015).
	Regarding claim 1, Salter teaches a vehicle condition reminding method (See [0046]-[0047]), comprising the following steps:
detecting a vehicle condition of a vehicle (See [0047] teaches a door sensor);
when a user leaves the vehicle by at least a predetermined distance, and the vehicle condition is abnormal, reminding the user of the abnormal vehicle condition (See [0047] teaches that the controller determines that the key fob has exceeded a distance threshold when the door is ajar);

wherein the reminder has at least one of the following characteristics: the reminder does not have a user input device; and the reminder does not have the ability to join a mobile phone network or Wi-Fi (Slater does not teach that the key fob has an input or the ability to join a mobile phone network).
 	Slater does not teach that the reminder alarm is adapted to be carried by the user.
	Davis teaches a reminder alarm that is adapted to be carried by the user (See [0023] and [0024]).  Additionally the key fob does not have an input and can be configured to not have the ability to join a mobile phone network (See [0027]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Salter’s system to include Davis’s alarm notification for a simple and inexpensive alarm system that notifies the user when the user is looking away from the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Salter teaches detecting step is performed by a vehicle condition detecting device provided in the vehicle (See [0047]).
Regarding claims 3 and 12, Salter teaches the vehicle condition detecting device is 1) an independent detecting device externally connected to an OBD interface of the vehicle, 2) a vehicle driving computer, or 3) an on-board safety device (See Fig. 8 and [0048]).
Regarding claim 4, Salter teaches the vehicle condition is abnormal is performed by the vehicle condition detecting device (See [0047]).
Regarding claim 7, Salter teaches determining whether the user leaves the vehicle by at least a predetermined distance is performed by a vehicle condition detecting device provided in the 
Regarding claims 9, 17, and 25, Salter teaches the abnormal vehicle condition includes one or more vehicle conditions selected from the group consisting of: one or more doors are not closed, the trunk is not tightly closed, the sunroof is not fully closed, one or more lights are not turned off, the engine is not turned off, one or more windows are not fully raised, and the handbrake is not pulled properly (See [0047]).
Regarding claims 10 and 20, Salter does not teach the reminding device is a vehicle remote key, a key fob, a portable reminding terminal or a smart terminal.
Davis teaches the reminding device is a vehicle remote key, a key fob, a portable reminding terminal or a smart terminal (See [0023] and [0024]). 
Regarding claims 11 and 21-23, Salter teaches vehicle condition reminding system, comprising:
a vehicle condition detecting device adapted to connect to a vehicle (See [0047] and [0048]);
a reminding device wherein, the reminding device is configured to send a warning to the user when receiving or determining that the vehicle condition is abnormal, and that the reminding device leaves the vehicle by at least a predetermined distance (See [0047] and [0048]);
wherein the reminder has at least one of the following characteristics: the reminder does not have a user input device; and the reminder does not have the ability to join a mobile phone network or Wi-Fi (Slater does not teach that the key fob has an input or the ability to join a mobile phone network).
 	Slater does not teach that the reminder alarm is adapted to be carried by the user.
	Davis teaches a reminding device adapted to be carried by a user where the reminding device is adapted to be wirelessly communicating with a vehicle condition detecting device (See [0023] and 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Salter’s system to include Davis’s alarm notification for a simple and inexpensive alarm system that notifies the user when the user is looking away from the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 13, Salter teaches the vehicle condition detecting device is configured to detect the vehicle condition of the vehicle, determine whether the vehicle condition is abnormal, and send a vehicle condition abnormal signal to the reminding device (See [0047]-[0048]).
Regarding claim 15, Salter teaches the vehicle condition detecting device determines whether the user leaves the vehicle by at least a predetermined distance through wirelessly communicating with the reminding device (See [0047]-[0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683